DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 3-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 14, 2-13, 15-25, respectively of U.S. Patent No. 10842628 Although the claims at issue are not identical, they are not patentably distinct from each other because the application claim is merely broader than the patent claim.  For double patenting to exist between application claims and patent claims, it must be determined that the application claims are not patentably distinct from the patent claims.  Any differences between the application claims and the patent claims must be identified, and the question of whether those differences render the claims patentably distinct must be resolved.  Here, all of the elements of application claims 1, 2, 3-25 are found in patent claims 1, 14, 2-13, 15-25, respectively.  The differences between the claims is that the patent claim includes more specific elements.  Thus the invention of claims 1-25 of the patent is in effect a “species” of the “generic” invention of application claims 1-25.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since application claims 1-25 are anticipated by patent claims 1-25, the claims are not patentably distinct. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art is Chau et al. (Pub. No.: US 2016/0331523), which discloses a device and method for assisting with functioning of a cardiac valve of a heart (abstract, para. 8) comprising a shaft 16, a flow optimizer 20 fixedly connected to a distal end of the shaft, and an anchoring mechanism 14. However, Chau lacks an anchoring mechanism comprising a core having a socket therein, and a rotation element positioned within the socket, the rotation element having a lumen therein through which the shaft is configured to extend, wherein the rotation is configured to move within the socket so as to tilt the shaft relative to a central axis of the anchoring mechanism. Chau does teach a ball and socket joint as part of the catheter (e.g., fig. 72-75, however, this joint is not located on an anchoring mechanism. Further, Chau lacks the method step of fixing the anchoring mechanism at commissures leaflets of the cardiac valve and tilting the shaft relative to a central axis of the anchoring mechanism so as to position the flow optimizer at a desired angular position within the native valve.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUBA GANESAN whose telephone number is (571)272-3243. The examiner can normally be reached Monday-Friday, 8 AM - 5 PM Mountain Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on (408) 918-7557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SUBA GANESAN/Primary Examiner, Art Unit 3774